     J7irepsd
       Case 1:19-cr-00490-RMB Document 40 Filed 07/26/19 Page 1 of 6   1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA

4                 v.                              19 CR 490 (RMB)

5    JEFFREY EPSTEIN,
                                                  Bail Decision
6                       Defendant.

7    ------------------------------x
                                                  New York, N.Y.
8                                                 July 18, 2019
                                                  11:30 a.m.
9
     Before:
10
               HON. RICHARD M. BERMAN
11
                                                  District Judge
12

13
               APPEARANCES
14

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     ALEXANDER ROSSMILLER
17   MAURENE R. COMEY
     ALISON G. MOE
18        Assistant United States Attorneys

19
     MARTIN WEINBERG
20   MARC FERNICH
     JOMES BROCHIN
21   MICHAEL MILLER
          Attorneys for Defendant
22

23   Also Present:

24        AMANDA YOUNG - Special Agent FBI
          PAUL BYRNE - Detective NYPD
25        JOHN MOSCATO - Pretrial Services Officer

                       SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     J7irepsd
       Case 1:19-cr-00490-RMB Document 40 Filed 07/26/19 Page 2 of 6        2

1               (Case called)

2               THE COURT:   I had hoped to have a written decision and

3    order by now, which I don't, one that is regarding the

4    release/remand of Mr. Epstein, which has been the subject of

5    multiple written submissions and, as you all know, an in-court

6    hearing on Monday, July 15, 2019.       It is not quite physically

7    produced yet and it needs to be cite checked, but I should have

8    it on the docket in the next hour, two hours at most.             What I

9    will do, however, is state the conclusions in the decision and

10   order, which I had said I would do, and summarize very briefly

11   the contents of the ruling for you.

12              Starting with my conclusions, the government's

13   application for continued remand is hereby granted and the

14   defense application for pretrial release is respectfully hereby

15   denied.    Written opinion to follow.

16              In that opinion I will deal with all, I'll try to, all

17   the principal issues which have been briefed.         Even though it

18   is not entirely necessary or legally required to consider both

19   dangerousness to others and to the community as well as risk of

20   flight, I have done so.     I also deal with the defense's

21   proposed bail package.     There is obviously significant public

22   interest in all of these legal issues, so I tried to cover them

23   all as best I could.

24              There are the following headings in the decision and

25   order.    First is a background section, followed by counsel's

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J7irepsd
       Case 1:19-cr-00490-RMB Document 40 Filed 07/26/19 Page 3 of 6    3

1    submissions.    Those are the written submissions: principally

2    the indictment, the legal principles governing release versus

3    remand, the presumption of remand in 18 U.S.C. section 1591

4    cases, danger to others and the community.        This topic has

5    seven subsections and fills over ten pages of the decision and

6    order.   I think it is fair to say that it is the heart of this

7    decision, that is to say, dealing with danger to others and to

8    the community.

9               Then I deal with risk of flight.      That has four

10   subsections or factors, which are substantially the same

11   factors that are used to analyze dangerousness.

12              Then, finally, the bail package proposed by the

13   defense.    Specifically, I find in the decision and order that

14   the government has established dangerousness to others and to

15   the community by clear and convincing evidence and also that

16   the government has established risk of flight by a

17   preponderance of the evidence.      I also reject the proposed bail

18   package as irretrievably inadequate and go on in some detail

19   concerning what I consider to be its deficiencies.

20              Incidentally, I am not suggesting that a different

21   bail package would be appropriate because I doubt that any bail

22   package can overcome danger to the community.

23              I focus then on dangerousness to others, most

24   certainly including the minor victims in this case and

25   prospective victims as well.      I cite and quote, for example,

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J7irepsd
       Case 1:19-cr-00490-RMB Document 40 Filed 07/26/19 Page 4 of 6   4

1    the compelling testimony of Annie Farmer and Courtney Wild, who

2    testified that they fear for their safety and the safety of

3    others if Mr. Epstein were to be released.

4              I also point out that the presumption of remand, as

5    opposed to the presumption of release, is unusual in our

6    jurisprudence and that it attaches only to very serious crimes,

7    such as sex trafficking involving minor victims, as in this

8    case some allegedly as young as age 14.

9              I also discuss evidence of intimidation and threats

10   and compensation paid to potential witnesses and the facts

11   surrounding whether or not Mr. Epstein has been compliant with

12   his legal obligations as a registered sex offender.

13             When discussing risk of flight, which you obviously

14   can tell comes after, in my analysis, dangerousness to the

15   community, when discussing that aspect, risk of flight, the

16   decision speaks to the seriousness of the charged crimes, to

17   Mr. Epstein's great wealth and his vast resources, which

18   include private planes and frequent international travel and

19   also a foreign residence in Paris.

20             I mention the items very recently seized from Mr.

21   Epstein's New York City mansion pursuant to lawful search

22   warrants, which include sexually explicit photos and discs,

23   some $70,000 in cash, diamonds, and an expired Austrian

24   passport with Mr. Epstein's photo but with a name that is

25   different from Jeffrey Epstein, and also contains a reference

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J7irepsd
       Case 1:19-cr-00490-RMB Document 40 Filed 07/26/19 Page 5 of 6     5

1    to Saudi Arabia as a residence.

2              I think I have given you a fair account of the

3    decision and order.     As I said before, the written version in

4    its complete form, which will be about 30 to 34 pages long I

5    imagine, I hope will be available reasonably soon.

6              One piece of business in light of today's ruling.       I

7    thought I would schedule a conference with the parties for

8    Wednesday, July 31, at 11:00 a.m.       That is not fixed in stone.

9    If you all want to meet and confer and let me know if that is a

10   convenient date, or I'm happy to accommodate you with another

11   date as well.

12             For the moment, I'll tentatively schedule a conference

13   for July 31st at 11:00 a.m. and ask if there is an application

14   for exclusion of speedy trial.

15             MS. MOE:   Yes, your Honor.     The government moves to

16   exclude time under the Speedy Trial Act from today's date until

17   July 31st.

18             THE COURT:    I am going to find under 18 United States

19   Code section 3161 that adjournment to and including July 31 at

20   11:00 a.m. is appropriate and warrants exclusion of the

21   adjourned time from speedy trial calculations.         I further find

22   that the exclusion is designed to prevent any possible

23   miscarriage of justice, to facilitate these proceedings, and to

24   guarantee effective representation of and preparation by all

25   counsel for both parties, both sides.        Thus, the need for

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J7irepsd
       Case 1:19-cr-00490-RMB Document 40 Filed 07/26/19 Page 6 of 6      6

1    exclusion and the ends of justice outweigh the interests of the

2    public and the defendant in a speedy trial pursuant to 18

3    U.S.C. section 3161(h)(7)(A) and (B).

4              Finally, a word about the proposed conference.          From

5    my point of view, it would be more or less a scheduling/case

6    management type conference, but I'm happy to consider any

7    issues that you might have at that time.

8              I think that's it.     Everybody, thank you for being

9    here.   We are adjourned.

10             (Adjourned)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
